George R. Gilmore of Toms River, who was admitted to the bar of this State in 1975, having been found guilty following a jury trial in the United States District Court for the District of New Jersey, of failure to collect and pay payroll taxes, in violation of Title 26, U.S.C. § 7202 and *265Title 18. U.S.C. § 2; and false statements in a loan application, in violation of Title 18, U.S.C. § 1014 and § 2 ;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), George R. Gilmore is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that George R. Gilmore be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that George R. Gilmore comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.